Title: Benjamin Rush to Thomas Jefferson, 15 March 1813
From: Rush, Benjamin
To: Jefferson, Thomas


          
            my dear Sir Philadelphia march 15th 1813
            soon After I became the Advocate of domestic Animals as far as related to thier diseases, in the lecture of which I sent you a copy, mr Carver applied to me to become his advocate with our Citizens for the purpose he has mentioned in his letter to you. His proposition at first struck me as humane & praise worthy, but in a
			 short time Afterwards it appeared to me in the same light that it does to you. I gave him a trifle to pay assist in paying for his passage, & obtained from for him a passport for from mr monroe. Here my Services to him ended.—After this information your line of Conduct will be an obvious One.—He is an Englishman & has parents in England whom he has not seen for many years. All this is inter nos.—
            Alas! for the divided state of our citizens, and the distracted state of the Councils of our country!—while I have uniformly considered the War we are engaged in as just, I have lamented the manner in which it has been conducted. The Attack upon Canada appears to involve in it too much of the conquering Spirit of the old world, and is contrary to the professions and interests of Republicans. Admit that we have conquered it,—shall We hold it as a province? or give it a representation in our national legislature?—If the latter,—by what means shall we eliminate  British principles and habits from the representatives that will be sent by that British state to our Congress? Have we not evils eno’ to contend with already from those principles and habits?—why then should we encrease them? But further,—is not the
			 perpetuity of our Union and of our republican institutions intimately connected with our being constantly under the pressure of cïrcumambient monarchical states?
            In favor of defending our rights of Sovereignity upon the Ocean exclusively, I have thought that as the outrages committed upon our national interests were upon the ocean, they ought to be vindicated there only,—that on the Ocean the resentments of our Citizens had arisen to the war point, but no where else; that our citizens, were, from the number of our bays, rivers & Creeks, and thier habits of living by Arts that render them familiar with the means of managing the waters, and by thier general knowledge of
			 swimming, and Climbing, more were better prepared for a Sea, than a land war—that our ships could be manned by Volunteers only, and never by drafts from the farmers & mechanics of our Country, nor by Soldiers enlisted in a fit of
			 intoxication,—that the our inability to meet the force of Britain upon the Ocean would lessen every year, & that every Ship we built would require two or three ships of equal force to watch her, and that in this manner we might weaken the naval
			 strength of Europe Britain in the European and East India seas, without giving her an opportunity to lessen ours;—that in the winter months we could convoy our trade to and from our shores in spite of the whole navy
			 of Britain, and that even this transient protection to our imports would supply our treasury with the means of defraying the expenses of our navy—and lastly that a navey navy would never be dangerous to liberty, & that it would transfer the Vices & calamities of war from our farmers and  prevent women and Children from sharing directly in the its calamities. of particularly which
            Our naval Victories are presages of what may be done by a free and incensed nation contending for the gift of god to all the inhabitants of the globe. The year 1812 will be memorable in the history of the world for having witnessed the first checks that have been given to the overgrown pride and power of France on land, & of Britain on the Ocean. many of the Crimes of Great Britain that remain yet “unwhipt by justice” to use the words of Shakespear, were perpetrated in America. Our Country was settled by them. The jails and prison ships of new york, and the which were the theatres of others of her Crimes, during the revolutionary war have cried, for more than thirty years, to Heaven for Venge  the punishment of those crimes retribution. Those Cries have been echoed over & over by the Sailors who have been dragged from our merchentmen and compelled to shed thier blood in fighting against nations who against whom they felt no hostility, & in some instances against thier own Countrymen. Perhaps the time for punishing all those Crimes is now come, and that as the Navy of Britain has been the principal instrument of those Crimes, perhaps the long and much injured United states may be the means of restraining and employed by a just Providence setting bounds to the power of that navy, and thereby of rendering the ocean the safe & common high way of all oceans nations.—Such an event would create a jubilee for in all the maritime nations in the world.—Humanity & justice would for ever triumph in it.—
            But whither has an attempt to reply to the latter part of your letter carried me? as an apology for it, I shall only add, that I am now in my 69th year,—that I seldom read any thing in a news paper but Articles of intelligence & that I loath political controversies above all things. From these declarations you have a right to infer that I have filled my paper with Nothing but the “bablings of a second Childhood.”
            I have lately published a volume of inquiries upon the diseases of the mind. They have been well received by the public. If you wish to look into them, I shall do myself the pleasure of sending you a copy of them.
            The few Sands that remain in my glass urge me constantly to quicken my labors. my next work will be entitled “Hygiene, or Rules for the preservation of health accommodated to the climate, diet, manners & habits of the people of the United states.”—all the imperfections of both these publications must be ascribed to the a Conviction that my time in this world must necessarily be short. and that Had they been kept in to the “novum annum,” they would have had fewer faults.—
            I enclosed in my last letter to you, a small book written by Bishop Porteus, as a present to mrs Randolph’s Children. As you have not acknowledged the receipt of it in
			 your letter, I fear it has not been received by you.
            Mr Adams still does me the honor of favouring me now and then with a letter. In his last, he mentions your name with kindness, and speaks with surprise of the correctness of your Stile—of the
			 Steadiness of your hand evidenced in your writing, and of your exploits on horseback, at your advanced stage of life.
            From Dear Sir your sincere old friend of 1775.Benjn Rush
          
          
          
            PS: From the present Complexion of Affairs in our country Are you not disposed at times to repent of your Solicitude, and labors & Sacrificesin the cause of Liberty and justice during our revolutionary struggle for liberty and independance? Have you not been disappointed in the Conduct of both tories & whigs? Have not the former encreased in number not only by population, but by the accession of Englishmen, and the apostasy of themany revolutionary Whigs? are not the sons of tories, nerone neronior? Have not our funding System, and thierits offspring, Banks like so many Delilahs robbed the whigs of thier revolutionary strength & virtue? War has its evils; so has a long peace. A field of battle covered with dead bodies putrefying in the open air, is an awful and distressing Spectacle, but a nation debased by the love of money, and exhibiting all the Vices and Crimes usually connected with that passion is a Spectacle far more awful, distressing and Offensive. Hince—hinc lacrymæ rerum!
          
        